J-A32045-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

J.P.H.,                                          IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

S.M.R.H.,

                            Appellant                No. 2067 EDA 2016


                  Appeal from the Order Entered June 3, 2016
             in the Court of Common Pleas of Montgomery County
                       Civil Division at No.: 2013-07094


BEFORE: DUBOW, J., RANSOM, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                             FILED MARCH 31, 2017

        Appellant, S.M.R.H. (“Mother”), appeals from the order entered on

June 3, 2016, which found her in civil contempt and awarded Appellant,

J.P.H. (“Father’), counsel fees. For the reasons discussed below, we affirm.

        We take the underlying facts and procedural history in this matter

from the trial court’s August 1, 2016 opinion.

              The parties are divorced. They have three children: (1)
        [M.H.] (DOB: 10/28/2000), (2) [R.H.] (DOB: 10/15/2003), and
        (3) [A.H.] (DOB: 7/15/2007). [M.H.] is entering his sophomore
        year at Lansdale Catholic High School (“LC”). [R.H.] and [A.H.]
        attend grade school at Saint Helena in Blue Bell, PA; [RH] is
        entering seventh grade, and [A.H.] is entering fourth grade.

               The children are involved in many activities.   [M.H.]
        participates in basketball and baseball at LC.       He also
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-A32045-16


      participates in baseball in a Wissahickon-area league. [R.H.]
      plays basketball for Saint Helena, and [A.H.] participates in Girl
      Scouts.

           This case was previously transferred to Montgomery
      County from Chester County. At some point a few years ago,
      [Mother] moved into her parents’ home in East Norriton
      (Montgomery County) and enrolled all three children in Saint
      Helena Elementary School.

            In order to be closer to his children, [Father] moved to
      Blue Bell, PA. His residence was located less than one mile from
      Saint Helena Elementary School. Thereafter, sometime between
      August and October of 2014, [Mother] moved [without
      permission of court] to Collegeville, PA. [Mother] rents her
      residence.

            [The trial court] specifically find[s] that [Mother] moved
      farther away from the children’s school in Blue Bell to spite
      [Father].

            [Father] has since moved from Blue Bell to Lansdale, PA.

            In February, 2016, [Mother] unilaterally and suddenly
      enrolled [A.H.] at South Elementary School in the Perkiomen
      Valley School District.

            [Mother] has repeatedly violated [the trial court’s o]rders.
      She has engaged in outrageous behavior, including denigrating
      [Father] to third parties (most notably [Father’s] mother) and
      discussing the parties’ financial affairs with their children,
      because she harbors tremendous hostility toward [Father] as a
      result of the disintegration of their marriage.

(Trial Court Opinion, 8/01/16, at 3-4) (record citations omitted).

            The parties entered into an [a]greed [c]ustody [o]rder with
      respect to their three [] children that was dated [October 22,
      2014]. Pursuant to this [o]rder, the parties shared legal custody
      of their children. They shared physical custody of their two []
      sons, and [Mother] had primary physical custody of the parties’
      daughter.




                                     -2-
J-A32045-16


           On [September 9, 2015], [Father] filed a [p]etition for
     [c]ontempt/[p]etition for [s]pecial [r]elief. In his [p]etition for
     [c]ontempt, [Father] alleged that [Mother] had violated the
     [October 22, 2014 c]ustody [o]rder by: (1) failing to conduct
     custodial transfers at maternal grandparents’ house, (2) failing
     to take the children to a substantial number of the children’s
     scheduled activities while in [Mother]’s custody, and (3) failing
     to use Our Family Wizard (“OFW”) to communicate with
     [Father].

           The [trial court] conducted a contempt hearing on
     [December 7, 2015]. At the conclusion of that hearing, [it]
     found [Mother] was in contempt of the [a]greed [c]ustody
     [o]rder in that she: (1) failed to use OFW to communicate with
     [Father] and (2) disparaged [Father] to third parties.

           The [trial c]ourt informed the parties that [it] would not
     direct [Mother] to pay [Father’s] attorney’s fees related to
     prosecution of the contempt petition. However, [it] stated that
     the [trial c]ourt would consider directing [Mother] to pay
     [Father’s] attorney’s fees, including fees related to the
     [September 9, 2015 p]etition for [c]ontempt, in the event that
     [Mother] continued to violate the [a]greed [c]ustody [o]rder.

           On [March 15, 2016], [Father] filed another [p]etition for
     [c]ontempt. In that [p]etition, he alleged that [Mother] was in
     contempt in that she: (1) failed to provide transportation for the
     children during her custodial period, (2) had inappropriate
     communications about [Father] with third parties, and (3)
     unilaterally enrolled [their daughter] at South Elementary in the
     Perkiomen Valley School District.

           [The trial court] held a hearing on the contempt petition on
     [May 3, 2016]. At the conclusion of this hearing, [it] found
     [Mother] in contempt of the [c]ustody [o]rders ([October 22,
     2014 agreed order and December 7, 2015 order]). Sanctions
     were taken under advisement to consider the reasonableness of
     [Father’s] attorney’s fees. By [o]rder entered on [June 3, 2016],
     [the trial court] directed [Mother] to pay [Father’s] attorney’s
     fees in the amount of $7,171.25. [The trial court] stated that
     [Mother] was to pay this amount in $300/month increments until
     paid in full.




                                    -3-
J-A32045-16


             [Mother] filed a [n]otice of [a]ppeal, along with a [concise
       s]tatement of [errors c]omplained of on [a]ppeal [], on [June
       30, 2016. See Pa.R.A.P. 1925(b). On August 1, 2016, the trial
       court issued an opinion. See Pa.R.A.P. 1925(a).]

(Id. at 1-3) (record citations omitted).

       On appeal, Mother raises the following questions for our review.1

            A. Did the [c]ourt commit an error of law in finding [Mother]
               in contempt on June 2, 2016 of the “Modification and
               Order” consisting of a colloquy transcript from a prior
               proceeding on December 7, 2015, which was never
               reduced to a custody order?

            B. Did the [c]ourt commit an error of law in issuing a
               transcript order (presumably under [Pa.]R.C.P. 1915.7)
               by colloquy without agreement of the parties?

            C. Did the [c]court commit an error of law in finding
               [Mother] in contempt of the [m]odification and [o]rder
               regarding two-day change of school issue when there
               was no violation at the time of the contempt hearing on
               May 3, 2016[,] as the violation had been corrected a full
               month prior to the filing of the contempt petition?

            D. Did the [c]ourt commit an error of law in finding [Mother]
               in contempt in June of 2016 despite lack of service on
               [Mother]     of   the   2015    December       [t]ranscript
               [m]odification and [o]rder?

            E. Did the [c]ourt commit an error of law by violating
               [Mother]’s due process rights when it charged [Mother]
               for [Father’s] attorneys’ fees for a finding of contempt
               without a specific order as required by R.L.P. v. R.F.M.,
               [110 A.3d 201 (Pa. Super. 2015)] or, in the alternative,
____________________________________________


1
  While this Court understands the duty to be a zealous advocate, we note
that both the Federal and State Courts have longed stated that the raising of
a multiplicity of issues on appeal raises the presumption that none have
merit. See Commonwealth v. Small, 980 A.2d 549, 565 (Pa. 2009)
(citing United States v. Hart, 693 F.2d 286, 287 n.1 (3d Cir. 1982)).



                                           -4-
J-A32045-16


               an order with specific terms and detail as required by 23
               Pa.C.S.[A. §] 5323?

            F. Did the [c]ourt commit an error of law in awarding
               compensatory damages to [Father] when [Father] had
               filed a [p]etition for [c]ontempt one month after the
               two-day alleged violation had occurred and had already
               been corrected?

            G. Did the [c]ourt commit an error of law in making
               numerous changes to the [c]ustody [o]rder of October
               22, 2014 without a pending [p]etition for [m]odification
               and without ever reducing such changes to a [c]ustody
               [o]rder that had specific terms and details sufficient to
               provide [Mother] with notice necessary for a finding of
               contempt?

(Mother’s Brief, at 3-4) (emphasis in original).2

       In her first issue, Mother argues that the trial court erred in finding her

in contempt of the December 7, 2015 order.          (See Mother’s Brief, at 3).

Specifically, she states that she lacked proper notice3 because the December

7, 2015 order was a transcript order, which the trial court did not reduce to

a written custody order as this Court’s decision in R.L.P., supra at 203

(“custody must be entered as a separate written order, or as a separate

section of written opinion.”), requires in cases of custody modification. (See

Mother’s Brief, at 10-12). We disagree.
____________________________________________


2
  Father submitted a letter on September 19, 2016, stating that he would
not be filing a brief in this matter.
3
  Mother does not address the fact that she had actual notice of the contents
of the December 7, 2015 transcript order because she was present at the
hearing.    (See generally, N.T. Contempt Hearing, 12/07/15, at 54;
Transcript Order, 12/07/15, at 4-21).



                                           -5-
J-A32045-16


      It is settled that:

      The contempt power is essential to the preservation of the
      court’s authority and prevents the administration of justice from
      falling into disrepute. When reviewing an appeal from a
      contempt order, the appellate court must place great reliance
      upon the discretion of the trial judge. On appeal from a court’s
      order holding a party in contempt of court, our scope of review is
      very narrow. We are limited to determining whether the trial
      court committed a clear abuse of discretion.

Garr v. Peters, 773 A.2d 183, 189 (Pa. Super. 2001) (quotation marks and

citations omitted).

      Initially, Mother’s implication that the trial court only found her in

contempt of the December 7, 2015 order is incorrect.        As the trial court

specifically notes in its Rule 1925(a) opinion, it found Mother in violation of

both the October 22, 2014 agreed order and the December 7, 2015 order.

(See Trial Ct. Op., at 2).

      Mother’s argument is premised entirely on her claim that the

December 7, 2015 order modified custody, which, under our decision in

R.L.P., requires a separate written opinion. (See Mother’s Brief, at 11-14);

see also R.L.P., supra at 203.          We have thoroughly reviewed the

December 7, 2015 order and we disagree with Mother’s assertion that the

order modified custody.      Thus, Mother’s reliance on R.L.P., supra, is

misplaced.

      The Official Note to Pennsylvania Rule of Civil Procedure 1915.1(a)

states that, “[t]he term custody includes shared legal custody, sole legal

custody, partial physical custody, primary physical custody, shared physical

                                     -6-
J-A32045-16


custody, sole physical custody and supervised physical custody. . . .” Note,

Pa.R.C.P. 1915.1(a). The Rule defines the word “custody” as “the legal right

to keep, control, guard, care for and preserve a child[.]”            Pa.R.C.P.

1915.1(b).

      Under the October 22, 2014 agreed order the parties had shared legal

custody of M.H., R.H., and A.H.          (See Agreed Order, 10/22/14, at

unnumbered page 1). The parties split physical custody of M.H. and R.H. on

a fifty/fifty basis, and Mother had primary physical custody of A.H. (See id.

at ¶¶ 1-2).   The trial court did not change any of this, a fact that Mother

admits. (See Mother’s Brief, at 12). Mother attempts to argue that the trial

court made “ancillary changes” to the agreed order and that this constituted

a modification. (Id. at 13). Mother never fully explains what these ancillary

changes are, but appears to concentrate on two alleged modifications,

transportation to activities and school changes. (See id.).

      The issue of transportation to activities was at the heart of Father’s

September 9, 2015 contempt petition.           (See Petition for Contempt,

Enforcement, and Special Relief, 9/09/15, at unnumbered page 3 ¶ 13,

unnumbered page 5 ¶ 27).           As part of the relief requested, Father

specifically sought that the trial court direct Mother to transport the children

to their activities during her custodial periods.    (See id. at unnumbered

pages 4-5 ¶ 3). The October 22, 2014 agreed order contained a provision

stating that the each party was responsible for transporting the children to


                                     -7-
J-A32045-16


activities during their respective custodial periods.   (See Agreed Order,

10/22/14, at unnumbered page 1 ¶ 7).           However, this provision only

covered the 2014-15 school year. (See id.). Because of this, the trial court

did not find Mother in contempt on this basis. (See Trial Ct. Op., at 2; see

also N.T. Contempt Hearing, 12/07/15, at 111-12).        However, it clarified

that this provision would continue into the future.      (See N.T. Hearing,

12/07/15, at 10). Therefore, this was not a modification of the October 22,

2014 agreed order, but merely a reinstatement of what had been the status

quo during the prior school year.

      Moreover, Mother’s contention that the trial court made “significant

restrictions” to the parties’ legal custody rights by not allowing them to

change the children’s schools, (Mother’s Brief, at 12), is a complete

misstatement of the record.    The trial court did not hold that the parents

could not change the children’s schools, but that they could not do so

unilaterally, stating that the children would remain in “their current schools

absent written agreement signed by both parties that is specific that they

attend another school.” (N.T. Hearing, 12/07/15, at 13). Again, this is a

merely a clarification a what already was contained in the October 22, 2014

agreed order; since the parents shared legal custody of the children, neither

could change their schooling unilaterally. (See Agreed Order, 10/22/14, at

unnumbered page 1); see also Pa.R.C.P. 1915.1(b) (defining legal custody

as, “the right to make major decisions on behalf of the child, including, but


                                    -8-
J-A32045-16


not limited to, medical, religious and educational decisions;” and shared

legal custody as “the right of more than one individual to legal custody of

the child[.]”).   Thus, we reject Appellant’s contention that the trial court’s

December 7, 2015 transcript order was a modification order requiring the

writing a separate order.4 Mother’s first issue lacks merit.

       In her second issue, Mother complains that the trial court committed

an error of law in issuing the December 7, 2015 transcript order because

there was no agreement between the parties to do so. (See Mother’s Brief,

at 17). Specifically, Mother claims that Pennsylvania Rule of Civil Procedure

1915.7 only allows transcript orders upon agreement of the parties. (See

Mother’s Brief, at 17-18). We disagree.
____________________________________________


4
   We find Mother’s reliance on P.H.D. v. R.R.D., 56 A.3d 702 (Pa. Super.
2012) to be misplaced. (See Appellant’s Brief, at 14-15). In P.H.D., which
like the instant matter was a contempt proceeding, the father was not
allowed to have unsupervised contact with his children. See P.H.D., supra
at 703-04. After hearing testimony that the father had attended a band
concert that one of the children performed in, the trial court declined to find
the father in contempt, but “clarified” the custody order to “mandate that
[the father] may not appear at activities or places where the children would
reasonably expect to be at a certain time.” (Id. at 705; see id. at 704-05)
(internal quotation marks omitted). On appeal, this Court found the order to
be a modification rather than a clarification because it placed “new and
severe restrictions” on Father’s movements “at all times in the community at
large.” (Id. at 707). Thus, we held that the trial court could not impose
such restrictions absent the filing of a petition to modify. (See id. at 707-
08). Here, there were no such severe restrictions placed on Mother. Rather,
as discussed above, the trial court merely reinstated the status quo with
respect to the transportation issue and explained to Mother what should
have already been clear after the signing on the October 22, 2014 agreed
order, that because the parties share legal custody, Mother cannot
unilaterally change the children’s schools.



                                           -9-
J-A32045-16


     Rule 1915.7 provides, “[i]f an agreement for custody is reached and

the parties desire a consent order to be entered, they shall note their

agreement upon the record or shall submit to the court a proposed order

bearing the written consent of the parties or their counsel.”     Pa.R.C.P.

1915.7. In her undeveloped argument, Mother fails to explain how this rule

is in any way applicable to the December 7, 2015 contempt proceeding. To

the extent that we can interpret her argument, it is again based on her

mistaken belief that the December 7, 2015 transcript order modified

custody, a claim we have already rejected. Here, there was no agreement

reached, instead the trial court found Mother in contempt. Thus, Mother’s

second issue lacks merit.

     In her third issue, Mother claims that the trial court erred in finding

her in contempt because she only unilaterally changed A.H.’s school for two

days before returning her to her old school, and, therefore, the issue was

moot at the time Father filed the petition. (See Mother’s Brief, at 19). We

disagree.

     Initially, we are unpersuaded by Mother’s attempt to sanitize her

conduct with respect to this claim.   (See Mother’s Brief, at 19-21).    On

December 7, 2015, the trial court clearly and specifically told Mother that

she could not unilaterally change the children’s schools. (See N.T. Hearing,

at 13). On February 16, 2016, a little more than two months later, Father

received a message that Mother had unilaterally placed A.H. in a new school.


                                   - 10 -
J-A32045-16


(See N.T. Contempt Hearing, 5/03/16, at 28). Father attempted to resolve

the problem by showing the new school the custody order, but was

unsuccessful. (See id. at 28-29). Father then contacted his attorney and

counsel was able to resolve the situation and have A.H. returned to her old

school.   (See id. at 33).   Thus, it is evident from the record that Mother

flagrantly violated both the October 22, 2014 agreed order and the

December 7, 2015 transcript order.        This is not a case where Mother

immediately realized that she was in error and sua sponte returned A.H. to

her old school.   Rather, it took Father’s protest and the involvement of

counsel to persuade Mother to obey the prior court orders.

     The trial court aptly discussed this issue as follows.

            To sustain a finding of civil contempt, the complainant
     must prove certain distinct elements: (1) that the contemnor
     had notice of the specific order or decree which he is alleged to
     have disobeyed, (2) that the act constituting the contemnor’s
     violation was volitional, and (3) that the contemnor acted with
     wrongful intent. [See] Lachat v. Hinchcliffe, 769 A.2d 481[,
     489] (Pa. Super. 2001) (citation omitted). To be punished for
     contempt, a party must not only have violated a court order, but
     that order must have been “definite, clear, and specific-leaving
     no doubt or uncertainty in the mind of the contemnor of the
     prohibited conduct.” Id. [(emphas omitted)].

          Here, [the trial court] concluded that [Father] satisfied the
     elements necessary to demonstrate a finding of civil contempt.
     [Mother] had notice of the [December 7, 2015 o]rder as she was
     present in [c]ourt while the [o]rder was set forth on the record.
     [Mother’s] violations of the [o]rder dated [December 7, 2015]
     were volitional and intentional.

           The [c]ontempt [o]rder placed on the record on [December
     7, 2015] was definite, clear, and specific. It was straightforward
     and not convoluted. In placing the [o]rder on the record, [the

                                    - 11 -
J-A32045-16


      trial court] specifically found that [Mother] had violated the
      [October 22, 2014 a]greed [c]ustody [o]der . . . . [The trial
      court] specifically stated that the children were to remain
      enrolled in their current schools absent written agreement signed
      by both parties that is specific that they attend another school.

              Regarding [Mother’s] claim that there had been no
      violation of an order at the time of the contempt hearing on
      [May 3, 2016,] as any contempt had been corrected, [the trial
      court] noted on the record during the hearing that one cannot be
      a little bit in contempt. One either is in contempt or not.

           The purpose of contempt sanctions is to punish a
      contemnor for violation of a court order.          Sanctions help
      maintain the authority of the court. It is in the court’s discretion
      whether to sanction a contemnor.

            In the instant case, [Mother] has repeatedly and flagrantly
      violated [the trial court’s o]rders. . . .

            [Mother] violated the [c]ontempt [o]rder set forth on the
      record on [December 7, 2015] by: (1) unilaterally enrolling AH
      at South Elementary in the Perkiomen Valley School District. . . .

            [The Trial Court] find[s] particularly egregious [Mother’s]
      decision to abruptly enroll AH at South Elementary. . . .

            A.H. is at such a young age that [the trial court] believe[s]
      suddenly withdrawing her from Saint Helena’s and enrolling her
      at South Elementary in the middle of a school year (February)
      was traumatic and confusing.

(Trial Ct. Op., at 6-8) (record citations omitted).

      Here, Mother does not dispute that she violated the trial court’s order.

(See Mother’s Brief, at 19).     As discussed above, it is evident from the

record that it took the involvement of Father’s attorney, presumably at a

cost to Father, to persuade Mother to re-enroll A.H. in her old school. The

relief sought by Father, payment of both the counsel fees from the first


                                     - 12 -
J-A32045-16


contempt petition, as well as the current one, was not moot. Mother has not

provided any legal support5 for her novel notion that a party can violate a

court order with impunity so long as she ceases her contemptuous activity

before the other party files a contempt petition with the court. As the trial

court did not abuse its discretion or commit an error of law in finding Mother

in contempt for this violation of its prior orders, Mother’s third issue lacks

merit.

       In her fourth issue, Mother contends that the trial court erred in

finding her in contempt because it did not serve the December 7, 2015 order

on her properly. (See Mother’s Brief, at 21). We find that Mother waived

this claim.

       Mother’s argument is undeveloped. Mother’s short argument on this

issue is again dependent on her previously rejected claim that the contempt

proceeding was actually a modification proceeding. (See Mother’s Brief, at

23). While Mother cites to some boilerplate law that a contemnor must have

clear and specific notice of the prohibited conduct, (see id.), she fails to cite

to any law supporting her argument that actual notice 6 of the prohibited

____________________________________________


5
  This Court will not act as counsel and will not develop arguments on behalf
of an appellant. Bombar v. West American Insurance Company, 932
A.2d 78, 94 (Pa. Super. 2007).
6
  We reject Mother’s argument that she could not have been expected to
understand “such an unwieldy order.” (Mother’s Brief, at 23). As discussed
above, that the entirety of the prohibited conduct was already in writing as it
(Footnote Continued Next Page)


                                          - 13 -
J-A32045-16


conduct is insufficient. (See id. at 22-24). It is long-settled that failure to

argue and to cite any authority supporting the argument constitutes a

waiver of the issue on appeal. See Jones v. Jones, 878 A.2d 86, 90 (Pa.

Super. 2005).      This Court will not act as counsel and will not develop

arguments on behalf of an appellant.             See Bombar, supra at 94.   When

deficiencies in a brief hinder our ability to conduct meaningful appellate

review, we can dismiss the appeal entirely or find certain issues to be

waived.    See Pa.R.A.P. 2101.          Because Mother has failed to develop her

issue, she waived it.        See id.; see also Bombar, supra at 94; Jones,

supra at 90.

      In her fifth issue, Mother contends that the trial court erred in finding

her in contempt and awarding counsel fees when there was no specific

written order. (See Appellant’s Brief, at 24). We disagree.



                       _______________________
(Footnote Continued)

was included in the October 22, 2014 agreed order. That order mandated
shared legal custody of the children (thus prohibiting unilaterally changing
the children’s schools); described the transportation agreement, which the
trial court merely extended beyond the 2014-15 school year in the
December 7, 2015 order; prohibited the parties from disparaging each other
to third parties and/or the children; and mandated the use of the OFW
program for communications.          (See Agreed Order, 10/22/14, at
unnumbered pages 1-4). Thus, there was nothing new discussed during
December 7, 2015 proceeding that Mother was required to understand. So
long as she remained in compliance with the custody order she had agreed
to over one year prior to the December 2015 hearing, she could not have
been found in contempt in May 2016.




                                           - 14 -
J-A32045-16


      Mother’s argument on this issue suffers from the same fatal flaws as

her argument on the first issue, her mistaken belief that the contempt

proceedings were custody modification proceedings within the meaning of 23

Pa.C.S.A. § 5323 and our decision in R.L.P., supra. As we have sufficiently

explained our reasoning for rejecting this theory above, there is no need to

discuss it further.

      Mother also appears to argue that the award was excessive and was

inappropriately punitive. (Mother’s Brief, at 25). However, Mother waived

these claims as she neither included them in her Rule 1925(b) statement nor

in her statements of the questions involved.     (See [Pa.]R.A.P. 1925(b)

Statement of Errors Complained of on Appeal, 6/30/16, at 8; Mother’s Brief,

at 4). As amended in 2007, Pennsylvania Rule of Appellate Procedure 1925

provides that issues that are not included in the Rule 1925(b) statement or

raised in accordance with Rule 1925(b)(4) are waived.        See Pa.R.A.P.

1925(b)(4)(vii); see also Commonwealth v. Lord, 719 A.2d 306, 308 (Pa.

1998), superseded by rule on other grounds as stated in Commonwealth v.

Burton, 973 A.2d 428, 431 (Pa. Super. 2009).        Moreover, the Rules of

Appellate Procedure provide that issues to be resolved must be included in

the statement of questions involved or “fairly suggested” by it.   Pa.R.A.P.

2116(a).    These issues are not included in the statement of questions




                                   - 15 -
J-A32045-16


involved, nor are they “fairly suggested” by it. Thus, we hold that Mother

has waived these claims.7

       Mother’s sixth and seventh issues are merely repetitions of her

previous first and third arguments, with the exception of, instead of

complaining that the trial erred in holding her in contempt, she complains it

erred in awarding counsel fees.           (See Mother’s Brief, at 25-29).   To the

extent that Mother duplicates her arguments discussed above, we decline to

address them further.        We note that our standard of review for an order

awarding counsel fees as a sanction for civil contempt is as follows:

             Attorney fees may be assessed as a sanction for the
       contemnor’s refusal to comply with a court Order, causing the
       innocent party to incur fees in an effort to obtain what was
       rightfully his. See 42 Pa.C.S.A. § 2503, Right of participants
       to receive counsel fees; Rhoades v. Pryce, 874 A.2d 148
       (Pa. Super. 2005), appeal denied, 587 Pa. 724, 899 A.2d 1124
       (2006), (holding attorney fees may be awarded as a sanction to
       compensate the contemnor’s adversary for injuries resulting
       from the contemnor's noncompliance with a court Order); see
       also Goodman v. Goodman, 383 Pa. Super. 374, 556 A.2d
1379, appeal denied, 523 Pa. 642, 565 A.2d 1167 (1989).

Harcar v. Harcar, 982 A.2d 1230, 1234 (Pa. Super. 2009) (one citation

omitted).

       After a thorough review of the briefs, record, and relevant authority,

we find that there is no merit to Mother’s contentions. At the December 7,
____________________________________________


7
  In any event, Mother’s argument is undeveloped as it consists of three
sentences. (See Mother’s Brief, at 24-25). Thus, these claims are waived
for this reason as well. See Bombar, supra at 94; Jones, supra at 90.




                                          - 16 -
J-A32045-16


2015 hearing, the trial court specifically warned Mother that she was in

contempt of the October 22, 2014 agreed order.        (See Transcript Order,

12/07/15, at 7-8, 16). It further put Mother on notice that, while it would

not award counsel fees that day, if there were any further intentional

violations of the orders, it retained the right to award counsel fees both for

the December 7, 2015 proceeding and any future proceedings. (See id. at

16-17).    Despite this, within weeks of the December 2015 proceedings,

Mother continued to disparage Father to third parties and unilaterally

removed A.H. from school.      (See Trial Ct. Op., at 7-9).    Moreover, the

record reflects that Mother displayed such blatant contempt for the trial

court during the May 3, 2016 hearing, that her own counsel had to caution

her repeatedly to be quiet and the trial court warned her she was in danger

of losing equal custody. (See Transcript Order, 5/03/16, at 3, 5-6, 10-13,

15).   Thus, the trial court properly imposed the sanction to vindicate its

authority and to compensate Father for the bringing of two contempt

proceedings caused by Mother’s intentional violations of the custody orders.

See Harcar, supra at 1234. Therefore, Mother’s final two issues lack merit.

       Accordingly, for the reasons discussed above, we affirm the order of

June 3, 2016.

       Order affirmed.




                                    - 17 -
J-A32045-16


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/31/2017




                          - 18 -